DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed January 10, 2022 (herein “Amendment”), with respect to the rejections of claims 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new rejection rationale is set forth herein including the combination of Elson, and Kuo, but now in view of newly cited Heater et al., US 2018/0165691 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) further in view of Kuo et al., (US 6,418,440 B1, herein “Kuo”), further in view of Heater et al., (US 2018/0165691 A1, herein “Heater”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is by residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server)); 
Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
sending, if the local dialogue manager is not able to identify the response, a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
Elson does not explicitly teach the local predicted dialogue path is preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach from the local predicted dialog path.
Elson still further does not explicitly teach that causes the server to identify the response from the existing dialogue tree on the server.
Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conducting) the dialog flow between the user and the computer system).
Kuo further teaches from the local predicted dialog path (Kuo col. 4, line 54 – col. 5, line 3, the dialog flow specification from the auto dialogue generator, embodied in the application, is used by the dialog manager to manage the dialog flow between the user and the computer system).
Heater teaches an existing dialogue tree residing on the server (Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Heater also teaches that causes the server to identify the response from the existing dialogue tree on the server (Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).

Regarding claims 2, 9 and 16, Elson teaches wherein the information related to the dialogue includes at least one of an observation of the dialogue surrounding and a characterization of the observation (Elson para. [0048], input signals from the user including whether the last verbal input from the user had an upward intonation, or the length of silence from the user (dialogue surrounding and its characterization)).
Regarding claims 4, 11 and 18, Elson teaches wherein the request is sent to the server together with the information related to the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests).
Regarding claims 5 and 12, Elson teaches further comprising: receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
transmitting the response received from the server to the user (Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device, therefore not explicitly that an updated predicted dialogue path, updated predicted responses, and an updated local dialogue manager are all received from a server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claims 6, 13 and 20, Elson teaches wherein the updated predicted dialogue path is preemptively generated by the server based on the response, the dialogue tree, and/or the information related to the dialogue (Elson paras. [0042] and [0061], given at least, that and/or permits a broadest reasonable interpretation of “or”, a triggering event (response or information related to the dialog) results in the pruning and addition to (updated) dialog paths); and 
the updated local dialogue manager is generated by the server with respect to the updated predicted dialogue path (Elson para. [0055], candidates and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative 
Regarding claims 7 and 14, Elson teaches [wherein the information, when read by the machine, further causes the machine to perform – claim 14 only (Elson para. [0020], dialog management system operations performed by computing device)]: updating the predicted dialogue path based on the updated predicted dialogue path received from the server (Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 8, Elson teaches Machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is by residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server)); 
transmitting the response to the user in response to the utterance of the user, if the local dialogue manager is able to identify the response locally (Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
sending, if the local dialogue manager is not able to identify the response, a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
Elson does not explicitly teach the local predicted dialogue path is preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach from the local predicted dialog path.
Elson still further does not explicitly teach that causes the server to identify the response from the existing dialogue tree on the server.
Kuo teaches the local predicted dialogue path is preemptively generated by a server prior to the dialogue (Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conducting) the dialog flow between the user and the computer system).
Kuo further teaches from the local predicted dialog path (Kuo col. 4, line 54 – col. 5, line 3, the dialog flow specification from the auto dialogue generator, embodied in the application, is used by the dialog manager to manage the dialog flow between the user and the computer system).
Heater teaches an existing dialogue tree residing on the server (Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor of a device and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120 on client device 205, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) receiving, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
a local dialogue manager residing on the device, implemented on a processor and configured for (Elson fig. 2, para. [0035], dialog mixer 130) searching (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is by residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server));
a response transmitter implemented on a processor and configured for (Elson fig. 2, para. [0021], dialog input/output device 110) transmitting the response to the user in response to the utterance of the user, if the local dialogue manager is able to identify the response locally (Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
a device/server coordinator implemented on a processor and configured for (Elson fig. 2, dialog host 120, para. [0024], dialog host solicits requests to the backend server and recognizes receipt of a backend response, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) sending, if the local dialogue manager Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
Elson does not explicitly teach the local predicted dialogue path is preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach from the local predicted dialog path.
Elson still further does not explicitly teach that causes the server to identify the response from the existing dialogue tree on the server.
Kuo teaches the local predicted dialogue path is preemptively generated by a server prior to the dialogue (Kuo col. 4, lines 56-60, auto dialogue generator generates a user-customized set of Dialogue states that define possible (predicted and also prior to the dialogue) dialogue flow between the user and the system) by carving out a portion of an existing (Kuo col. 4, lines 56-58, col. 3, line 51 – col. 4, line 7, the user profile and identified set of available services/information and user profile information are used to generate the user-customized set of Dialogue states, where the information is “pruned” (carving) to match the user’s interests, and user preferences are used to determine the “order” of presentation, the amount of detail, options etc (existing dialogue information, which is organized at least, if not itself a tree – but at least suggests some kind of dialogue structure), wherein the portion is determined based on predicted content of the dialogue (Kuo col. 3, lines 54-57, the pruning and organizing of information creates a subset (portion) of services/information that the user wants), the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kuo figs. 4 and 5, col. 4, line 56 – col. 5, line 3, the application (local dialogue manager) is generated from the user-customized set of dialog states (local predicted dialog path), and determines what the dialog manager 18 will present to the user, as the dialog manager manages (independently conducting) the dialog flow between the user and the computer system).
Kuo further teaches from the local predicted dialog path (Kuo col. 4, line 54 – col. 5, line 3, the dialog flow specification from the auto dialogue generator, embodied in the application, is used by the dialog manager to manage the dialog flow between the user and the computer system).
Heater teaches an existing dialogue tree residing on the server (Heater paras. [0060]-[0061], server generates and stores a dialog tree as a merged script into a database).
Heater also teaches that causes the server to identify the response from the existing dialogue tree on the server (Heater paras. [0037], server maps a user intent to a script including a dialog tree matched from a database 156, where fig. 1 illustrates that the database 156 is part of (thus on) the server 120).

Further, taking the teachings of Elson and Heater together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include using a dialogue tree residing on the server and also a server that identifies responses from the server residing dialog tree as disclosed by Heater at least because doing so would increase the efficiency and productivity of customer service (Heater para. [0030]).
Regarding claim 19, Elson teaches wherein the device/server coordinator is further configured for (Elson fig. 2, further operations of the dialog host 120) receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
transmitting the response received from the server to the user (Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device, therefore not explicitly that an updated predicted dialogue path, updated predicted responses, and an updated local dialogue manager are all received from a server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being 
Regarding claim 21, Elson teaches further comprising a local dialogue information updater configured for (Elson para. [0020], dialog management system operations performed by computing device executing modules): 
updating the predicted dialogue path based on the updated predicted dialogue path received from the server (Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been .
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Kuo in view of Heater, as set forth above regarding claim 2 from which claim 3 depends, as set forth above regarding claim 9 from which claim 10 depends, and as set forth above regarding claim 16 from which claim 17 depends, further in view of Krestnikov et al., (US 2015/0279366 A1, herein “Krestnikov”).
Regarding claims 3, 10 and 17, Elson does not explicitly teach the limitations of claims 3, 10 and 17.
Krestnikov teaches wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (Krestnikov paras. [0147]-[0155], generating hypothesis for the relevance of input speech using data including sensor captured information about the tone, voice or condition of the user’s body (observation of the user) and also data about the real-time world for context of the communication with the user, the real-time world data including current weather, length of the day (scene of the dialogue) – NOTE, this claim limitation only required “at least one of”, notwithstanding that Krestnikov teaches both); 
Krestnikov para. [0153], given that the claim limitation only requires “one or more,” tone and voice of text from speech recognition (tone of the utterance)); and 
the observation of the scene of the dialogue includes one or more of an object present at the scene and a sound in the scene of the dialogue (Krestnikov para. [0160], environment database containing structured data about the real-time state of the world including time of day, weather etc., thus knowledge of time of day and weather will include whether or not daylight is present in the scene, but in any event, NOTE that this limitation is not required under a broadest reasonable interpretation since the claim only requires an observation of “one or more of”, and accordingly, if the observation is of the user, then the limitations of this claim are met, and further details including the observation of the scene are not a necessary part of broadest reasonable interpretation of the claim).
Therefore, taking the teachings of Elson and Krestnikov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the real-time dialog management operations disclosed in Elson to include the tone and voice of user input as disclosed in Krestnikov at least because doing so would allow for a system to be proactive and initiate conversation with a user based on environmental data, providing a substantial advance over previous dialog based systems (Krestnikov paras. [0048]-[0049] and [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656